IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE
PAULA STEVEN, individually,                )       No. 82042-7-I
and as a parent and guardian of            )
DONTE MAXIE, a minor,                      )
                                           )
                     Appellant,            )
                                           )
       v.                                  )
                                           )
FEDERAL WAY SCHOOL DISTRICT,               )       UNPUBLISHED OPINON
                                           )
                     Respondent.           )
                                           )

       VERELLEN, J. — Paula Steven challenges the trial court’s grant of summary

judgment in favor of the Federal Way School District. Steven argues that she

established a prima facie case sufficient to proceed to trial on her claims for

discrimination, negligence, retaliation, and loss of consortium. But because our

review is limited to the evidence that was “called to the attention of the trial court,”

and Steven relies upon “speculation” and “bare assertions,” summary judgment was

proper.

       Therefore, we affirm.

                                          FACTS

       In 2016, Paula Steven’s son, Donte Maxie, was a student at Lakeland

Elementary School located in the Federal Way School District (the District). After

Donte started third grade, Steven complained he “was the victim of selective and
No. 82042-7-I/2


discriminatory” practices by the District.1 Specifically, Donte told Steven that he was

being treated differently at school than other “non-Black” students.2 As a result,

between 2016 and 2018, Steven sent various letters to office administrators at

Lakeland asserting multiple allegations of unfair treatment.

           On June 21, 2019, Steven filed a complaint against the District on behalf of

herself and her son Donte alleging discrimination, negligence, retaliation, and loss of

consortium. Steven’s primary allegation is that Donte “was the victim of selective and

discriminatory . . . attendance recording practices” which “generated chronic absence

truancy letters and mandatory attendance conferences.”3 All claims against the

District on behalf of Donte have been settled.

       In September 2020, the District filed for summary judgment on Steven’s

individual claims. At oral argument, the trial court stated, “I have lots of letters from

you and declarations from you showing that you are reaching out to people, but what

I don’t have are anything that show definitively that [Donte] was treated differently

than other kids, or that you were treated different than other parents.”4 The court

granted the District’s summary judgment motion.

       Steven appeals.




       1   Clerk’s Papers (CP) at 737.
       2   CP at 739.
       3   CP at 736-48.
       4   Report of Proceedings (RP) (Oct. 9, 2020) at 27-28.


                                             2
No. 82042-7-I/3


                                        ANALYSIS

       On summary judgment, “our review is limited to evidence and issues called to

the attention of the trial court.”5 The order granting or denying summary judgment

“shall designate the documents and other evidence” that the trial court reviewed. 6

And the nonmoving party cannot rely upon materials outside of those “called to the

attention of the trial court” to establish that genuine issues of material fact exist. 7

       Here, on summary judgment, the trial court considered the following: (1) the

District’s motion for summary judgment, (2) Steven’s opposition to the District’s

motion for summary judgment, (3) Steven’s declaration in opposition to the District’s

motion for summary judgment, including exhibits 1 to 22, (4) the District’s reply in

support of its motion for summary judgment, (5) the District’s praecipe,8 and (6) oral

argument.

       We review an order granting summary judgment de novo and perform the

same inquiry as the trial court.9 “In conducting this inquiry, we must view all facts and




       5
       Tacoma S. Hospitality, LLC v. Nat’l Gen. Ins. Co., No. 55168-3-II, slip op. at
10 (Wash. Ct. App. 2021), https://www.courts.wa.gov/opinions/pdf/
D2%2055168-3-II%20Published%20Opinion.pdf (citing RAP 9.12).
       6Green v. Normandy Park, 137 Wn. App. 665, 678, 151 P.3d 1038 (2007)
(quoting RAP 9.12).
       7   See id.
       8The court mislabeled the “praecipe” on its order granting the District
summary judgment as “plaintiff’s praecipe” instead of “defendant’s praecipe.” CP at
840, 854; Resp’t’s Br. at 6.
       9Sisley v. Seattle Sch. Dist. No. 1, 171 Wn. App. 227, 234, 286 P.3d 974
(2012) (citing Mohr v. Grant, 153 Wn.2d 812, 821, 108 P.3d 768 (2005)).


                                              3
No. 82042-7-I/4


reasonable inferences in the light most favorable to the nonmoving party.” 10 But the

nonmoving party bears the burden of establishing that a prima facie case exists on all

elements of their alleged claims.11 The nonmoving party “may not rely on

speculation, argumentative assertions that unresolved factual issues remain, or

having its affidavits considered at face value.”12 And “bare assertions” will not defeat

a summary judgment motion.13 Instead, the nonmoving party “must set forth specific

facts showing that genuine issues of material fact exist.”14

       First, Steven argues that she and Donte were subjected to discrimination by

Lakeland employees, teachers, and staff who all “openly treated both [her] and Donte

who were Black less favorable than white students and parents.”15

       The Washington Law Against Discrimination provides that the state “shall not

discriminate against, or grant preferential treatment to, any individual or group on the

basis of race, sex, color, ethnicity, or national origin in the operation of public

employment, public education, or public contracting.”16 To establish a prima facie


       10   Seiber v. Poulsbo Marine Ctr., Inc., 136 Wn. App. 731, 736, 150 P.3d 633
(2007).
       11   Sisley, 171 Wn. App. at 234.
       12Seven Gables Corp. v. MGM/UA Entm’t Co., 106 Wn.2d 1, 13, 721 P.2d 1
(1986) (citing Dwinell’s Cent. Neon v. Cosmopolitan Chinook Hotel, 21 Wn. App. 929,
587 P.2d 191 (1978)).
       13
        SentinelC3, Inc. v. Hunt, 181 Wn.2d 127, 140, 331 P.3d 40 (2014) (quoting
CR 56(e); Bernal v. Am. Honda Motor Co., 87 Wn.2d 406, 412, 553 P.2d 107 (1975)).
       14 Newton Ins. Agency & Brokerage, Inc. v. Caledonian Ins. Grp., Inc., 114
Wn. App. 151, 157, 52 P.3d 30 (2002) (citing CR 56; Young v. Key Pharmaceuticals,
Inc., 112 Wn.2d 216, 225-26, 770 P.2d 182 (1989); Seybold v. Neu, 105 Wn. App.
666, 676, 19 P.3d 1068 (2001)).
       15   Appellant’s Br. at 50.
       16   RCW 49.60.400(1).


                                             4
No. 82042-7-I/5


case of discrimination the plaintiff must show: (1) the plaintiff is a member of a

protected class, (2) the defendant’s place of business is a place of public

accommodation, (3) the plaintiff was treated differently than similarly situated

individuals outside the plaintiff’s protected class, and (4) the plaintiff’s protected

status was a substantial factor in causing the discrimination.17

       Here, Steven’s discrimination claim focuses on her allegations that she and

Donte were treated differently than “non-Black” parents and students regarding

assertions by the District of “chronic tardies.”18 Specifically, in her opening brief,

Steven alleges that she “provided comparators” and that based upon those

“comparators,” she established a causal connection between her and Donte’s status

as a Black parent and student and the disparate treatment they received. 19

       In support of her contention, Steven offers general assertions in her opening

brief that she spoke with a Caucasian parent who always arrived to Lakeland with her

son after Steven and Donte, and the Caucasian parent confirmed that her and her



       17 See Kirby v. City of Tacoma, 124 Wn. App. 454, 468, 98 P.3d 827 (2004);
Fell v. Spokane Transit Auth., 128 Wn.2d 618, 637, 911 P.2d 1319 (1996); Hartleben
v. Univ. of Washington, 194 Wn. App. 877, 883-84, 378 P.3d 263 (2016).
       18Appellant’s Br. at 21-32. Steven also alleges that she and Donte were
subjected to discrimination at Lakeland because the faculty failed to call on Donte to
answer academic questions because he was Black, the faculty incorrectly had Donte
reading at a first grade level, a faculty member pulled the back of Donte’s jersey
when he was running in the hallway, and the faculty made Donte watch a movie that
was discriminatory. But those claims were the subject of the settlement. And in her
deposition, Steven acknowledged that the District corrected Donte’s attendance
records but asserted that the “big issue” was that she “felt like [the attendance
practices were] discriminatory” and that Donte and her were treated differently than
other “nonwhite students and parents,” and that they were being “racially profiled”
because of the way they entered the school. CP at 831-32.
       19   Appellant’s Br. at 52.


                                             5
No. 82042-7-I/6


son “had not been subjected to her son’s attendance being changed . . . nor was she

in receipt of notices regarding her son’s attendance, [and] she also did not receive

emails [sent] to her son’s teacher [instructing the teacher] to monitor her and her son

in the mornings.”20 But Steven’s only citations to the record in support of her alleged

“comparator” are to letters she sent to various administrators at Lakeland recounting

her conclusory allegations of disparate treatment and references to documents that

were not before the trial court on summary judgment.21 Because Steven’s claimed

“comparator evidence” is based upon “vague assertions” and “speculation,” she fails

to provide specific facts supporting a prima facie case of her discrimination claim.

       Second, Steven alleges that the District acted negligently in responding to and

investigating her complaints of discrimination. To establish a prima facie case of

negligence, the plaintiff must show: (1) that the defendant owed the plaintiff a duty of

care, (2) that the defendant breached that duty, (3) that injury to the plaintiff resulted,

and (4) that the defendant’s breach proximately caused the plaintiff’s injury. 22




       20   Appellant’s Br. at 7.
       21 Appellant’s Br. at 9, 13-15, 17. The majority of the exhibits Steven attaches
to her declaration are letters she sent to various administrators at Lakeland detailing
her allegations of disparate treatment. But again, the letters present no evidence of
her alleged “comparator” to support her contention that any disparate treatment
actually occurred. For example, in her letter to the principal and the interim principal
on October 25, 2016, Steven alleges, “When I initially contacted you I did not just
believe the staff treated me and my son improperly regarding tardies. I knew for a
fact that we were/are being subjected to unfair education practices, racially profiled,
and discrimination. They also singled us out and treated us differently than other
non-Black students and parents.” CP at 782. See also CP at 779, 785, 800, 807.
       22
        Seiber, 136 Wn. App. at 738 (citing Hoffstatter v. City of Seattle, 105 Wn.
App. 596, 599, 20 P.3d 1003 (2001)).


                                             6
No. 82042-7-I/7


       Here, the District interpreted Steven’s negligence claim as a negligent

investigation claim, but at summary judgment, the trial court dismissed Steven’s

negligent investigation claim based upon her own “affirmation” that negligent

investigation was not the type of negligence claim she intended to present.23

Instead, in her opening brief, Steven contends that the District failed to “exercise

ordinary care [in their actions] toward” her and Donte and that the District did not act

as a “careful person” would have “under the same or similar circumstances.”24 In her

reply brief, she clarifies that she is alleging that the District failed to take prompt and

effective steps necessary to end the ongoing harassment she and Donte

experienced.25 But Steven does not establish any questions of fact regarding a

breach of duty by the District. And because she provides no citations to the record

and instead relies only on “bare assertions,” Steven again fails to present specific

facts to establish a prima facie case of her negligence claim.26

       Steven also argues that she established a prima facie case of retaliation.27

But, on this record, there are no facts to establish any adverse treatment of Steven.

And any facts supporting the claim that the District retaliated against Donte were the

subject of the settlement.



       23   RP (Oct. 9, 2020) at 9-10, 23-24.
       24   Appellant’s Br. at 51-52.
       25   Appellant’s Reply Br. at 22.
       26Steven also argues that the trial court failed to rule on her motion for
discovery sanctions. Appellant’s Br. at 54-55. But she fails to establish she
preserved this issue by alerting the trial court that the motion had not been resolved
and does not offer any meaningful argument that sanctions were warranted.
       27   Appellant’s Br. at 51-52.


                                                7
No. 82042-7-I/8


       Additionally, Steven contends she established a prima facie case of loss of

consortium under RCW 4.24.010 based upon her general allegations of emotional

injury.28 But because this claim is not supported by any tangible evidence or expert

opinions regarding the existence of an injury or causation, it fails.

       Steven further claims that the trial court erred in denying her motion for

reconsideration.29 But because her argument on appeal regarding her motion for

reconsideration is a one sentence assertion, her argument is inadequately briefed

and insufficiently argued.30

       Therefore, we affirm.




WE CONCUR:




       28   Appellant’s Br. at 51-52.
       29   Appellant’s Br. at 2, 53.
       30   See Appellant’s Br. at 2; RAP 10.3(a)(6).


                                             8